AFFIRMED as MODIFIED and Opinion Filed February 7, 2022




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00939-CR

                 JEFFREY TYRONE WILLIAMS, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-52568-M

                        MEMORANDUM OPINION
                 Before Justices Molberg, Nowell, and Goldstein
                          Opinion by Justice Goldstein
      Appellant was charged with, pled guilty to, and was convicted of aggravated

assault with a deadly weapon. See TEX. PENAL CODE ANN. 22.02. In two issues,

appellant contends that the judgment should be modified to reflect (1) the correct

offense for which appellant was convicted and (2) the correct statute for the trial

court’s affirmative deadly weapon finding. The state agrees to both modifications

and, in a cross-issue, requests that we further modify the judgment to reflect the

correct subsection of the aggravated assault statute applicable to appellant’s

conviction. We modify the trial court’s judgment and affirm it as modified.
                                 BACKGROUND

      Appellant was indicted for the February 25, 2020 shooting of a man appellant

contends robbed him. Appellant was indicted on charges of aggravated assault with

a deadly weapon. At his October 22, 2020 arraignment, appellant entered an open

plea of guilty. The trial court accepted appellant’s guilty plea, convicted appellant,

and orally pronounced his sentence as five years’ imprisonment. The trial court also

made an affirmative deadly-weapon finding on the record.

      The same day, the trial court entered a Judgment of Conviction by Court. In

the space for the offense for which appellant was convicted, the judgment states,

“Aggravated Robbery with a Deadly Weapon.” In the space provided for the statute

of the offense, the judgment states, “22.02 Penal Code.” Under “Findings on Deadly

Weapon,” the judgment states, “Yes, a firearm.” Finally, in the space for special

findings, the judgment states, in relevant part, that appellant “used or exhibited a

deadly weapon, namely, a firearm, during the commission of a felony offense or

during immediate flight therefrom or was a party to the offense and knew that a

deadly weapon would be used or exhibited.” That finding is followed by a citation

to article 42.12, section 3G of the Code of Criminal Procedure.

                                   DISCUSSION

      A judgment must reflect “[t]he offense or offenses for which the defendant

was convicted” and “[a]ffirmative findings entered pursuant to Article 42A.054(c)

or (d).” TEX. CODE CRIM. PROC. ANN. art. 42.01, § 1(13), (21). This Court “has the

                                         –2–
power to correct and reform the judgment of the court below to make the record

speak the truth when it has the necessary data and information to do so.” Asberry v.

State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d); accord Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Abron v. State, 997 S.W.2d

281, 282 (Tex. App.—Dallas 1998, pet. ref’d); see also TEX. R. APP. P. 43.2(b) (court

of appeals may “modify the trial court’s judgment and affirm it as modified”).

       In his first issue, appellant requests that we modify the judgment to reflect he

was convicted of aggravated assault. The State agrees. The record reflects that the

trial court admonished appellant and asked appellant to enter his plea. Appellant

unambiguously answered guilty to the charge of aggravated assault. The judgment

is therefore incorrect in stating that appellant was convicted of aggravated robbery.

See TEX. CODE CRIM. PROC. ANN. art. 42.01, § 1(13). We sustain appellant’s first

issue and modify the judgment to reflect that appellant plead guilty to the charge of

aggravated assault. See Asberry, 813 S.W.2d at 529.

       In his second issue, appellant requests that we modify the judgment to reflect

the correct statute for the trial court’s affirmative deadly weapon finding. The

judgment cites “TEX. CODE CRIM. PROC. ART. 42.12 §3G” for that finding. Article

42.12 of the Code of Criminal Procedure was repealed and replaced with Chapter

42A, effective January 1, 2017.1 See Act of June 17, 2015, 84th Leg., R.S., ch. 770,


   1
     Section 42A.054 has been amended twice since 2017, but neither amendment is relevant here. See
Act of May 23, 2019, 86th Leg., R.S., Ch. 1137, § 1, eff. Sept. 1, 2019 (adding aggravated promotion of

                                                 –3–
§ 1.01, eff. Jan. 1, 2017. The record reflects that appellant committed the offense for

which he was convicted on February 25, 2020. At that time, the statutes relevant to

the trial court’s entry of an affirmative weapon finding were sections 42A.054(c)

and (d) of the Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art.

42A.054(c) (requiring the trial court to enter a deadly weapon finding in the

judgment); TEX. CODE CRIM. PROC. ANN. art. 42A.054(d) (requiring the judgment to

reflect whether the deadly weapon was a firearm). We therefore sustain appellant’s

second issue and modify the judgment to accurately reflect the statutes relevant to

the trial court’s affirmative deadly weapon finding. See TEX. CODE CRIM. PROC.

ANN. art. 42.01, § 1(21); Asberry, 813 S.W.2d at 529.

        In one cross-issue, the State requests that we modify the judgment to reflect

the specific subsection of the aggravated assault statute for which appellant was

convicted. Under section 22.02 of the Penal Code, an assault is enhanced to

aggravated assault if the person committing it either: (1) “causes serious bodily

injury to another, including the person’s spouse,” or (2) “uses or exhibits a deadly

weapon during the commission of the assault.” TEX. PENAL CODE ANN. §

22.02(a)(1), (2). The indictment in this case charges appellant with aggravated

assault with a deadly weapon. The trial court found appellant guilty of that crime

and entered a deadly weapon finding. We agree with the State that the judgment’s


prostitution and continuous trafficking of persons to the list of offenses for which community supervision
is not available); Act of May 26, 2021, 87th Leg., R.S., Ch. 584, § 13, eff. Sept. 1, 2021 (adding manufacture
of certain drugs to the list of offenses for which community supervision is not available).
                                                    –4–
“description of the statute of offense is not as precise as it could be.” See Burton v.

State, No. 05-18-00608-CR, 2019 WL 3543580, at *5 (Tex. App.—Dallas Aug. 5,

2019, no pet.) (mem. op., not designated for publication) (modifying statute-of-the-

offense field in the judgment from “38.04 Penal Code” to “Penal Code § 38.04(a),

(b)(2)(A)”). We sustain the State’s cross-issue and modify the judgment to reflect

that appellant was convicted under subsection (a)(2) of Penal Code section 22.02.

                                  CONCLUSION

      We sustain the parties’ issues and modify the judgment as follows:

       (1) On page 1, under “Offense for which Defendant Convicted,” we
           remove the word “Robbery” and replace it with “Assault”;

       (2) On page 1, under “Statute for Offense,” we remove the words
           “22.02 Penal Code” and replace them with “Penal Code
           § 22.02(a)(2)”; and

       (3) On page 2, under “Furthermore, the following special findings or
           orders apply,” we remove the citation to “TEX. CODE CRIM. PROC.
           art. 42.12, § 3G” and replace it with “TEX. CODE CRIM. PROC. ANN.
           art. 42A.054(c), (d).”

      As modified, we affirm the trial court’s judgment.




                                            /Bonnie Lee Goldstein/
                                            BONNIE LEE GOLDSTEIN
                                            JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200939F.U05




                                         –5–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JEFFREY TYRONE WILLIAMS,                     On Appeal from the 194th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F20-52568-M.
No. 05-20-00939-CR          V.               Opinion delivered by Justice
                                             Goldstein. Justices Molberg and
THE STATE OF TEXAS, Appellee                 Nowell participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       (1) On page 1, under “Offense for which Defendant Convicted,” we
           REMOVE the word “Robbery” and INSERT “Assault” in its
           place;

       (2) On page 1, under “Statute for Offense,” we REMOVE the words
           “22.02 Penal Code” and INSERT “Penal Code § 22.02(a)(2)” in
           their place; and

       (3) On page 2, under “Furthermore, the following special findings or
           orders apply,” we REMOVE the citation to “TEX. CODE CRIM.
           PROC. art. 42.12, § 3G” and INSERT “TEX. CODE CRIM. PROC.
           ANN. art. 42A.054(c), (d)” in its place.

As REFORMED, the judgment is AFFIRMED.


Judgment entered February 7, 2022




                                       –6–